                                                                USDCSDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATEF-IL_E_D_:_j_l _l_11----
                                                                                           {,-~-
JOCELYN PETTENATO, et al. ,                                   .:-========== ==::!.J
                     Plaintiffs,                       19-CV-1646 (JPO) (BCM)
              -against-                                ORDER
BEACON HEALTH OPTIONS, INC., et al. ,
                     Defendants.

BARBARA MOSES, United States Magistrate Judge.

          For the reasons stated on the record during the telephonic status conference held on

December 11 , 2019, it is hereby ORDERED that:

          1. "Named New York Plaintiff." In light of plaintiff Pettenato's anticipated dismissal
             from this action (see Dkt. No. 85), and the close of the collective notice period on
             January 16, 2020, the parties shall file a joint stipulation, no later than January 21,
             2020, regarding any necessary recaptioning or substitution of parties. If the parties are
             unable to agree on the form of a stipulation, any related motion shall be filed no later
             than January 21, 2020.

          2. Depositions and Additional Fact Discovery. All remaining fact discovery, including
             depositions, shall be completed no later than March 31, 2020.

          3. Close of Discovery. All discovery, including expert discovery, must be completed no
             later than May 29, 2020.

          4. Status Conference. Judge Moses will conduct a status conference on March 12, 2020,
             at 9:30 a.m. One week prior to that date, on March 4, 2020, the parties shall submit a
             joint status letter outlining the progress of discovery to date, as well as any settlement
             efforts. If no discovery controversies exist at that time, the parties may request that
             the conference be held telephonically.

          All other provisions of the Court's Order dated July 8, 2019 (Dkt. No. 46) remain in

effect.

Dated: New York, New York                       SO ORDERED.
       December 12, 2019



                                                ~~
                                                United States Magistrate Judge
